Citation Nr: 1014607	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance (A&A) or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have anatomical loss, or loss of use, 
of both feet, or of one hand and one foot, or blindness in 
both eyes with visual acuity of 5/200 or less, as a result of 
service-connected disability; nor is he permanently 
bedridden, or so helpless as to be in need of regular aid and 
attendance of another person as a result of service-connected 
disability; moreover, he does not have a single service- 
connected disability rated as 100 percent disabling, and he 
is not permanently housebound by reason of service-connected 
disability.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance, or on account of being housebound, are not met.  
38 C.F.R. §§ 1114(l), (s), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled.  In a VCAA 
letter dated June 2009 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice required under Dingess, supra, was contained within 
the letter.  The notice predated the rating decision on 
appeal.

Based on the foregoing, no further development is required 
with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Outpatient 
treatment records have been obtained.  While the appellant 
was not provided with an VA examination for purposes of 
determining the need for A&A, the Board notes that an 
examination is not needed in the present case.  The appellant 
has submitted three physician's statements addressing the 
issue of the need for A&A.  The record contains statements of 
April 2008, April 2009 and May 2009 specifically addressing 
the need for A&A and the cause for the need of A&A.  
Therefore, a VA examination is not needed in the present 
case.  Further, there is no suggestion that any additional 
evidence remains outstanding, and the appellant has not so 
contended.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if, as the result of service-connected disability, 
the veteran has an anatomical loss or loss of use of both 
feet, or of one hand and one foot; has blindness in both eyes 
with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. 
§ 3.350(b).

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the 
following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person:

(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; (2) 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid; (3) inability of 
the veteran to feed himself because of the loss of 
coordination of upper extremities or because of extreme 
weakness; (4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in section 3.352(a) must be 
present for a grant of SMC based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the Veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the veteran has a single service-
connected disability rated as 100 percent and - (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C. 1114(s); 38 
C.F.R. § 3.350(i)(2).

The appellant is service connected for neuralgia of the 
superior peripheral branch, fifth cranial nerve with 
headaches, currently rated as 50 percent disabling; painful 
scar of the right temple, currently rated as 10 percent 
disabling; scar of the right temple, currently rated as 10 
percent disabling; and scar of the left frontal area, 
currently rated as noncompensable.  He has also been awarded 
individual unemployability effective December 30, 2008.

An April 2009 statement form the appellant's physician, Dr. 
R. Vera, notes diagnoses of moderate lumbar and cervical 
spondylosis, and moderate arthritis.  His symptoms were noted 
to include pain.  The physician stated that the appellant 
could leave the house two to three times per week with his 
daughter's assistance and he cannot drive.  It was further 
noted he had severe degenerative arthritis, very limited 
motion (bending and turning), very poor balance and mobility, 
and muscle atrophy of the full body.  It was noted the 
appellant needed assistance with dressing and undressing 
himself and protecting himself from the hazards of life; and 
he could not walk and get around unassisted.  He was not 
bedridden or blind, had not lost complete control of his anal 
and bladder sphincter control, can attend to the needs of 
nature unassisted and can keep himself presentable 
unassisted.  It was noted he was not in a nursing home.  

A VA examination report of February 2009 shows the 
appellant's service connected headaches have gotten worse 
being more persistent and frequent in the last few years.  He 
reported the headaches are severe enough requiring him to lie 
down.  He further reported back pain problems over the years 
associated with arthritis.  He has limited motion of his 
cervical spine also from arthritis.  He had minimal 
tenderness in all the scars noted on the temple and forehead.  
There was no tenderness in any of the scars on the back of 
the neck.  The examiner noted the appellant had been 
diagnosed with non-small cell cancer of the lung with some 
evidence of metastatic disease.  The examiner noted that the 
appellant's service connected nervous system disability, 
headaches, were reported by the appellant to be the principal 
cause of his unemployment as he needed to lay down when he 
got the headaches.  The examiner stated that the appellant 
was incapable of doing sedentary work since his severe 
headaches cause him to need bed rest as part of treatment.  
Regarding the facial scars, the examiner noted that they were 
not considered a factor in his unemployment.  His lung 
cancer, anemia, and degenerative joint disease of the 
cervical spine are a factor in his unemployability but he 
could do sedentary work with these disabilities.  Regarding 
his atrial fibrillation, the examiner stated that this was 
not a cause of his unemployability.

An April 2009 statement from the appellant's attending 
physician, Dr. L.C. Drinkard, states that the appellant has 
diagnoses of lung cancer which is terminal and anemia which 
is moderate.  His symptoms include fatigue, shortness of 
breath, memory loss, unstable gait, weakness and the need for 
assistance with activities of daily living.  He stated the 
appellant can only leave the house two to three times a week 
and only with the assistance of his daughter.  It was noted 
he cannot drive.  The appellant uses a cane and sometimes a 
walker.  He was noted to have muscle atrophy of the entire 
body, severe degenerative arthritis, very limited motion 
(bending and turning), and very poor balance and mobility.  
The physician further noted the appellant needs some 
assistance with dressing and undressing, with washing and 
keeping himself clean, and with protecting himself from the 
hazards of life; and he could not get around or walk 
unassisted.  He is not bedridden or blind, can attend to the 
needs of nature unassisted, and has not loss control of anal 
or bladder sphincter.  It was noted he was not confined to a 
nursing home.  

In a May 2009 statement from the appellant's physician, Dr. 
R.W. Hazen, he noted that the appellant had been diagnosed 
with severe emphysema, severe non small cell carcinoma, and 
severe debility.  COPD was also noted.  His symptoms included 
dyspnea with exertion and decreased functional status.  He 
stated the appellant can only leave the house two to three 
times a week and only with the assistance of his daughter.  
It was noted he cannot drive.  The appellant uses a cane and 
sometimes a walker.  He was noted to have muscle atrophy of 
the entire body, severe degenerative arthritis, very limited 
motion (bending and turning), and very poor balance and 
mobility.  The physician further noted the appellant needs 
some assistance with dressing and undressing, with washing 
and keeping himself clean, and with protecting himself from 
the hazards of life; and he could not get around or walk 
unassisted.  He is not bedridden or blind, can attend to the 
needs of nature unassisted, and has not loss control of anal 
or bladder sphincter.  It was noted he was not confined to a 
nursing home.  

A September 2009 statement from the appellant's nursing home 
noted the appellant was a patient since September 2009.  The 
disabilities requiring nursing home care included fractured 
lumbar, debility, AMS, COPD, and malignant neoplasm.  

In a December 2009 letter, the appellant's physician, Dr. 
L.C. Drinkard, stated that he was treating the appellant for 
adenocarcinoma which was terminal.  He noted the appellant 
has also been diagnosed with emphysema, COPD, atrial 
fibrillation, coronary artery disease, degenerative arthritis 
and shingles.  He suffers from anemia, shortness of breath, 
poor balance, and an unstable gait.  Finally, he noted the 
appellant's memory loss requires assistance with prescription 
medications, nebulizer treatments and activities of daily 
living.  

The appellant asserts in statements and in his VA Form 9 of 
September 2009, that he is entitled to SMC on the basis of 
his age and his terminal lung cancer.  However, such an 
assertion does not serve as a basis for a grant of benefits, 
because the appellant is not service-connected for, or 
otherwise entitled to VA compensation for his lung cancer.  
The evidence as delineated above shows that the appellant has 
been noted to need the aid and assistance of others for his 
lung cancer, his emphysema and his arthritis.  While the 
appellant is service connected for neuralgia with headaches 
and scars on his temple, as discussed above, the evidence of 
record clearly demonstrates that the service-connected 
disabilities are not the cause of his debility, fatigue, 
shortness of breath, weakness or memory loss, and they do not 
result in the requirement of the regular aid and attendance 
of another person.  Specifically, none of the physicians 
noted any of the appellant's service connected disabilities 
as the cause of the need for aid and attendance of another.  
Rather, as noted, they listed the appellant's lung cancer, 
arthritis, anemia, emphysema and debility as the cause.  The 
Board acknowledges that the VA examiner of February 2009 
found that the appellant's service connected neuralgia caused 
him to be unemployable and required him to lie down.  
However, the examiner did not state he was bedridden due to 
his headaches, and only described a temporary need to lie 
down until the headaches subsided.  Such evidence doesnot 
establish that he actually reemians in bed.  See 38 C.F.R. 
§ 3.352.  Moreover, he is currently rated at less than 100 
percent for his disabilities.  

Finally, while the appellant has been noted to be in a 
nursing home as of September 2009, the disabilities listed 
requiring nursing home care are fractured lumbar, debility, 
AMS, COPD and malignant neoplasm.  The appellant is not 
service connected for any of these disabilities and none of 
his service connected disabilities were listed as the cause 
for needing nursing home care.  

In sum, the evidence does not support a grant of SMC based on 
A&A or housebound status.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 54-56.



ORDER

Entitlement to SMC based on the need for the aid and 
attendance of another or being in housebound status if 
denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


